Taxpayer appeals from the determination by the Commissioner of a deficiency in income tax for the year 1919 in the sum of $234.45, .and alleges that the Commissioner committed error in refusing to .allow the taxpayer to deduct, in computing its net income, the cost -of certain Bussian bonds claimed to have been ascertained to be worthless and charged off during the year 1919.
FINDINGS OF FACT.
The taxpayer is a Minnesota corporation doing a general banking ¡business at Minneapolis. Prior to 19TT the taxpayer purchased 10 Bussian 5y2 per cent bonds, due in 1926, of the par value ■of 1,000 rubles each, at a total cost of $3,064. In closing its books for the year 1919 it charged such bonds off on its books as worthless .and claimed said sum of $3,064 as a deduction for bad debts in preparing its return for 1919. No interest had been paid on such bonds •during 1918, 1919, or thereafter- At the close of the year 1919 these bonds were quoted among dealers at from $25 to $40 per 1,000-ruble liond.
DECISION.
The determination of the Commissioner is approved.